CORNISH, Judge,
dissenting:
In his third assignment of error the defendant complains that the State introduced evidence of other crimes. The information charged the defendant with the larceny of fishing tackle belonging to Mr. Charles Sartén, but at the trial three people identified fishing tackle as having been stolen from them: Mr. Sartén, Mr. James Bea-le and Ms. Christine Burns. The majority holds the testimony of the other two people admissible “as part of a common scheme, plan or design embracing the commission of two or more crimes so closely related that proof of one tended to establish proof of the other.” I do not believe that this holding is correct, because proof of the other thefts does nothing to establish the theft which the defendant was charged.
This Court has repeatedly held that merely being close together in time is not a sufficient connection to bring other crimes within the common scheme exception. Atnip v. State, Okl.Cr., 564 P.2d 660 (1977) (15 burglaries in two weeks); English v. State, Okl.Cr., 480 P.2d 279 (1971) (three burglaries in one night); Roulston v. State, Okl.Cr., 307 P.2d 861 (1957) (three robberies in one day). In Atnip the Court made the following statement in finding reversible error:
In the instant case there is nothing to indicate that any of these crimes were connected in any manner other than that some of the burglaries were committed on the same day. Furthermore, the mere fact that the evidence shows that the crimes were all burglaries allegedly committed by the same three persons is not sufficient to fall within this exception. Mere similarity of the alleged offenses does not, of itself, indicate common scheme or plan.
In Hawkins v. State, Okl.Cr., 419 P.2d 281 (1966), for instance, this Court held that evidence of another crime would be admissible if it tended to prove that there was some sort of plan or system which “embraced” both crimes. The Court then went on to say:
Such as where the crime is committed to prepare the way for another and the commission of the second crime is made to depend upon the perpetration of the first. In that event the second becomes connected and a related transaction and the proof of the commission of the first becomes relevant to show the motive for the perpetration of the second.
*1334All the cases require that there must be some sort of visible connection between the offense charged and the offenses sought to be proved, and in the light of Hawkins I would hold that no such connection was established in this case. The key words in the common scheme exception are that the crimes must be “so related to each other that proof of one tends to establish the other.” But in the instant case the thefts are separate and independent. Proof of the others does not tend to establish the one charged.
Aside from the ■ problem of the other crimes, the State’s case was very strong. There is no doubt that a second trial would result in a second verdict of guilty. But there is no way to know what effect the improper evidence may have had upon the jury when they determined the defendant’s punishment. And for that reason I believe that this case should be reversed.